Citation Nr: 0718417	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  02-21 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from April 1987 to June 1989. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran failed to appear for a May 2007 scheduled hearing 
and there was no request by the veteran to reschedule the 
hearing.  Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with review 
on the present record.  See 38 C.F.R. § 20.702 (2006).


FINDING OF FACT

The current low back disability was not manifested during the 
veteran's service or for many years thereafter, nor is it 
otherwise related to service or a service-connected 
disability. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have incurred in such service, proximately due to or the 
result of a service-connected disability.  38 U.S.C.A.  §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2006); 38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.310 (2006). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA. The RO provided VCAA 
notice letters to the veteran in August 2002 and March 2005; 
the August 2002 letter was received prior to the initial 
adjudication of the claim.  The letters notified the veteran 
of what information and evidence must be submitted to 
substantiate the claim for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence that pertains to the claim to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board further finds that the duty to assist has also been 
met.  All available service medical and private treatment 
records were obtained.  Although some requests for the 
records were returned as undeliverable, the veteran was 
advised of this fact by the RO, and he did not subsequently 
updated information as to those health care providers.  In 
fact, the veteran later submitted a signed statement 
indicating that he had no further records to submit.  The 
veteran was also afforded a VA examination in August 2006 in 
which the VA examiner specifically considered the question of 
whether the claimed disability was related to service.

The Board has considered another medical opinion is necessary 
to address the veteran's argument that his claimed back 
disability has been worsened by his service-connected knee 
disabilities.  See Stefl v. Nicholson, No. 04-2192 (U.S. Vet. 
App. Mar. 27, 2007).  However, the August 2006 VA examiner 
specifically concluded that all of the veteran's current 
symptomatology and back complaints were due to an on-the-job 
injury in 2002.  In discussing the veteran's medical history, 
the examiner acknowledged the veteran's service-connected 
knee disabilities.  As the examiner undertook a thorough 
review of the veteran's documented medical history, and 
attributed all of the current back complaints to a specific 
injury in 2002, the Board finds that the etiology of the 
claimed disorder is clear, and that a further examination is 
not "necessary" as contemplated by 38 C.F.R. § 3.159(c)(4).

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

The veteran seeks service connection for a low back 
disability.  In support of his claim, he states that he 
injured his back in the service in 1987 which caused his 
current low back disability.  He has also asserted that his 
low back disability has been worsened by his service-
connected knee disabilities.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In the present claim, there is evidence of mechanical low 
back pain in the veteran's separation examination and in a 
March 1989 service medical record.  Additionally, both VA and 
private treatment records reflect that the veteran has 
current low back pain, secondary to disc herniation.  Thus, 
the remaining issue is whether there is competent, probative 
medical evidence of a nexus between the mechanical low back 
noted in-service and the current low back disability.  The 
Board notes that under 38 C.F.R. § 3.303(b), this nexus 
requirement can be satisfied for a "chronic" condition when: 
(1) a chronic disease manifests itself in service and the 
veteran currently has the same condition; or (2) a disease 
manifests itself in service but is not identified until 
later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The Board also notes that a chronic disease need not be 
diagnosed within the presumptive period but characteristic 
manifestations thereof to the required degree must be shown 
by acceptable lay and medical evidence followed without 
unreasonable time lapse by definite diagnosis.  38 C.F.R. § 
3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  
A strong evidentiary link tends to ensure the disease is not 
due to "intercurrent cause" as set forth in 38 C.F.R. § 
3.303(b). Cook v. Brown, 4 Vet. App. 231, 238 (1993).

A review of the evidence shows that the veteran's current low 
back disability is not entitled to service connection as a 
"chronic" condition under 38 C.F.R. § 3.303(b). First, there 
is no evidence that the mechanical low back pain noted in 
March 1989 and upon separation was chronic; there appears to 
have been no treatment for the condition at that time.  
Additionally, there is no evidence of any treatment to the 
back immediately following separation from service.  

Next, there is no evidence that the current low back 
disability is related to the mechanical low back pain noted 
in-service.  Rather, the medical evidence reflects treatment 
only after an on the job injury in 2002, after which the 
veteran received extensive treatment and physical therapy.  
The Board notes that the veteran has submitted 2002 to 2003 
records showing diagnoses of lumbar disc syndrome, lumbar 
radiculitis, bilateral sacroiliitis, lumbar facet syndrome, 
myofascial syndrome, lumbar discogenic pain, lumbar disc 
disruption, and lumbar radiculopathy with bilateral L5 nerve 
root irritation--all following an October 2002 on the job 
injury.  There is no evidence of any of these conditions 
until after the October 2002 injury.

Moreover, the persuasive medical evidence reflects that the 
current low back disability is not related to the low back 
pain noted in-service.  In this regard, the Board finds the 
opinion of the August 2006 VA examiner to be highly 
probative.  At the August 2006 VA examination, the examiner 
reviewed the claims file in addition to private treatment 
records.  The examiner noted that the veteran's separation 
examination showed mechanical back pain, asymptomatic on 
examination, and that the veteran had a work related low back 
injury in 2002 to 2003. The examiner also noted the October 
2005 letter from Dr. A. stating that the veteran's low back 
pain was partially related to an injury sustained while in 
the military in 1987.  The examiner stated that the veteran 
had low back pain, most likely secondary to disc herniation 
and opined that the current disability is less likely than 
not caused or related to the low back pain reported in the 
service or the result of military service.  In support of his 
statement, the examiner explained that at the time of 
separation the veteran had no symptoms and only complained of 
mechanical back pain, there was no documentation to verify 
the continuous complaints of back pain after he was released 
from service, and there is no evidence that the veteran 
sought medical attention for any back condition after service 
until the work related injury in 2002.  Additionally, the 
examiner opined that the current symptomatology and 
complaints are most likely due to the work related injury in 
2002, which was enough to cause a herniation of the disc.  
The examiner explained that mechanical back pain or any 
complaints of low back pain associated with urination noted 
in-service would not be related to disc herniation, and also 
noted that there was no evidence of radiculopathy, 
myelopathy, or neurological deficits during military service.  

In determining whether the veteran's current low back 
disability is related to the low back pain noted in-service, 
the Board finds the opinion from the veteran's private 
chiropractor to be unpersuasive.  Though Dr. A., in an 
October 2005 letter, opined that the veteran's low back pain 
was partially related to a lower back injury sustained in the 
military around 1987, he did not offer any clinical data or 
other rationale to support his opinion.  Dr. A. did not state 
that he had reviewed the veteran's service medical records or 
any medical records contemporaneous to the veteran's service, 
and it appears that his conclusion was based on the veteran's 
recitation of his medical history which was unsupported by 
any contemporaneous or near contemporaneous medical evidence 
or recorded history in the record.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999), see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  A bare conclusion, even one reached by 
a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Thus, the Board finds that Dr. A's medical nexus 
opinion is inadequate when, as in this case, it is 
unsupported by any medical evidence as a predicate for the 
opinion.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

In contrast, the opinion provided by the VA examiner was 
based on a review of the claims file and all available 
medical records; additionally, the VA examiner provided a 
basis for his conclusion that it was less likely than not 
that the current low back disability was related to the 
mechanical low back pain noted in-service.  

Finally, there is no evidence of continuity of 
symptomatology.  The veteran claims to have experienced 
ongoing back pain after service; however the first mention of 
any symptoms or treatment for the low back disability is 
after the on the job injury in 2002.  Though the veteran 
submitted numerous medical records relating to treatment for 
his knees prior to 2002, there is no medical evidence of 
treatment to the back prior to the 2002 on the job injury.  

Therefore, based on the absence of continuity of 
symptomatology and the persuasive negative nexus opinion 
provided by the August 2006 VA examiner, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b).
Accordingly, the claim of service connection for a low back 
injury is denied.  38 C.F.R. §§ 3.303.  

The Board has also considered the veteran's assertion that 
his low back disability has been worsened by his service-
connected knee disabilities.  In this regard, the Board notes 
that service connection may be granted for a disability that 
is proximately due to, the result of, or aggravated by 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Nevertheless, as discussed in detail above, the August 2006 
VA examiner reviewed the veteran's documented medical 
history, and specifically opined that the current 
symptomatology and complaints are most likely due to the work 
related injury in 2002, which was enough to cause a 
herniation of the disc.  The VA examiner took note of the 
veteran being service-connected for bilateral knee 
disabilities in his report, but the examiner offered no 
suggestion that the knee disabilities caused or contributed 
to the claimed back disability.  As the Board believes this 
opinion to be the most persuasive and probative evidence as 
to the etiology of the claimed back disorder, the Board 
concludes that the preponderance of the evidence is also 
against granting service connection for a low back disorder 
as a result of being caused or aggravated by a service-
connected disability. 

In making this decision, the Board has considered the 
benefit-of-the-doubt-doctrine, but it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58; 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied. 



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


